Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (5,907,800) in view of Velusamy (2021/0092587) or Gonzalez et al (2017/0353851).
Regarding claim 1.  Johnson teaches a system for monitoring telecommunication device usage and modifying telecommunications rate plans comprising (col. 1 lines 57-65, figure 5 and figure 15):
a computer having software executing thereon which monitors usage of a plurality of devices using telecommunications resources and said software detects presence of at least a first one of the plurality of devices (col. 2 lines 8-18 wherein roaming usage occurs when a subscriber uses a service outside his “home” area, col. 9 lines 60-65, figure 5, step 506  – the cost under the rate plan currently in effect for the subscriber is compared to the cost under each of the other rate plans.  The same procedure can also be done for a group of subscribers at col. 17 lines 10-15, figure 15, step 1506 – rate plan currently in effect for each subscriber is compared to the subscriber’s cost under the proposed rate plan.  Column 17 lines 30-55, figure 15, step 1516 – for each existing rate plan the cost of each subscriber’s usage under the proposed rate plan is compared to the cost of the subscriber’s usage under the existing rate plan and selecting a new rate plan that cost less for all subscribers);
said software determining a first telecommunications rate plan for the at least the first one of the plurality of devices and comparing that telecommunications rate plan to  (col. 9 lines 60-65, figure 5, step 506  – the cost under the rate plan currently in effect for the subscriber is compared to the cost under each of the other rate plans.  The same procedure can also be done for a group of subscribers at col. 17 lines 10-15, figure 15, step 1506 – rate plan currently in effect for each subscriber is compared to the subscriber’s cost under the proposed rate plan.  Column 17 lines 30-55, figure 15, step 1516 – for each existing rate plan the cost of each subscriber’s usage under the proposed rate plan is compared to the cost of the subscriber’s usage under the existing rate plan and selecting a new rate plan that cost less for all subscribers);
said software selecting one of the one or more telecommunications rate plans which is an  (col. 9 lines 60-65, figure 5, step 506  – the cost under the rate plan currently in effect for the subscriber is compared to the cost under each of the other rate plans.  The same procedure can also be done for a group of subscribers at col. 17 lines 10-15, figure 15, step 1506 – rate plan currently in effect for each subscriber is compared to the subscriber’s cost under the proposed rate plan.  Column 17 lines 30-55, figure 15, step 1516 – for each existing rate plan the cost of each subscriber’s usage under the proposed rate plan is compared to the cost of the subscriber’s usage under the existing rate plan and selecting a new rate plan that cost less for all subscribers).
	Johnson does not teach “international location”.
Regarding amendment 8/2/2022.  Applicant amends and argues prior art does not teach “modifies the telecommunication rate plan for the first one of the plurality of devices at the telecommunications provider server”.
	Velusamy teaches home telecommunications service provider (e.g., home telecommunications provider server) modifies/upgrades roaming plans for the user in different or foreign wireless telecommunications jurisdiction and the home telecommunications service provider then coordinates with the foreign wireless telecommunications service provider enabling th UE to immediately commence using the modified/upgraded roaming plan when the UE arrives in the foreign jurisdiction (00032-0034).
Velusamy teaches determining that the user is traveling or about to travel to a foreign jurisdiction (e.g., international location), and proactively provides the user with options for selecting or upgrading the telecommunications service (abstract, claims 1 and 2 wherein international location = international airports, 0007, 0012, 0020-0021).  In case of group roaming, one service upgrade selection can be applied to all of the devices in the set (0010).  The home network infers or determines from movement trajectory (e.g. expected presence) of the UE that the user is or will be traveling to foreign wireless communications jurisdiction and present telecommunications service upgrades for use in the foreign jurisdiction (0013-0014).  The network determines that the user is likely to travel to a foreign jurisdiction based on historical travel and behavior patterns of the user.  For example, if the user takes annual trips to a particular country for vacation or business, or takes monthly business trips to a neighboring country, those patterns can form a basis for the network to anticipate that an upcoming trip to a foreign telecommunications jurisdiction.  In addition, the network can use the user’s historic usage patterns of telecommunications services while on past trips as well and/or wireless telecommunications service upgrades that the user has selected in the past.  The network can use calendar and travel itinerary information that the user made available to the network (0016-0018, 0028).  Presence information, trajectory information, historic usage patterns, etc. can be used (0019).
	Gonzalez teaches home network server updates roaming plans (0010, 0018-0019, 0045, 0049-0050, 0068) based on roaming agreements worldwide and the home network server has up-to-date information about available support for roaming in various geographic region thereby preventing overage charges (0013).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Johnson to have the home telecommunications network server to use information regarding foreign jurisdiction (e.g., international location) as taught by Velusamy or Gonzalez in order to enable the home network server the ability to provide telecommunications rate plan(s) that are tailored to foreign jurisdiction(s).
	Regarding claim 6.  Johnson teaches a system for monitoring telecommunication device usage and modifying telecommunications rate plans comprising (col. 1 lines 57-65, figure 5 and figure 15):
a computer having software executing wherein which monitors usage of a plurality of devices using telecommunications resources and said software detects (col. 2 lines 8-18 wherein roaming usage occurs when a subscriber uses a service outside his “home” area, col. 9 lines 60-65, figure 5, step 506  – the cost under the rate plan currently in effect for the subscriber is compared to the cost under each of the other rate plans.  The same procedure can also be done for a group of subscribers at col. 17 lines 10-15, figure 15, step 1506 – rate plan currently in effect for each subscriber is compared to the subscriber’s cost under the proposed rate plan.  Column 17 lines 30-55, figure 15, step 1516 – for each existing rate plan the cost of each subscriber’s usage under the proposed rate plan is compared to the cost of the subscriber’s usage under the existing rate plan and selecting a new rate plan that cost less for all subscribers):
said software determining a first telecommunications rate plan for the at least the first one of the plurality of devices and comparing that telecommunications rate plan  (col. 9 lines 60-65, figure 5, step 506  – the cost under the rate plan currently in effect for the subscriber is compared to the cost under each of the other rate plans.  The same procedure can also be done for a group of subscribers at col. 17 lines 10-15, figure 15, step 1506 – rate plan currently in effect for each subscriber is compared to the subscriber’s cost under the proposed rate plan.  Column 17 lines 30-55, figure 15, step 1516 – for each existing rate plan the cost of each subscriber’s usage under the proposed rate plan is compared to the cost of the subscriber’s usage under the existing rate plan and selecting a new rate plan that cost less for all subscribers),
said software selecting one of the plurality of telecommunications rate plans which is an plurality of devices in order to reduce telecommunications cost (col. 9 lines 60-65, figure 5, step 506  – the cost under the rate plan currently in effect for the subscriber is compared to the cost under each of the other rate plans.  The same procedure can also be done for a group of subscribers at col. 17 lines 10-15, figure 15, step 1506 – rate plan currently in effect for each subscriber is compared to the subscriber’s cost under the proposed rate plan.  Column 17 lines 30-55, figure 15, step 1516 – for each existing rate plan the cost of each subscriber’s usage under the proposed rate plan is compared to the cost of the subscriber’s usage under the existing rate plan and selecting a new rate plan that cost less for all subscribers).
Johnson does not teach “expected presence” … “international location”.
Regarding amendment 8/2/2022.  Applicant amends and argues prior art does not teach “modifies the telecommunication rate plan for the first one of the plurality of devices at the telecommunications provider server”.
	Velusamy teaches home telecommunications service provider (e.g., home telecommunications provider server) modifies/upgrades roaming plans for the user in different or foreign wireless telecommunications jurisdiction and the home telecommunications service provider then coordinates with the foreign wireless telecommunications service provider enabling th UE to immediately commence using the modified/upgraded roaming plan when the UE arrives in the foreign jurisdiction (00032-0034).
	Velusamy teaches determining that the user is traveling or about to travel to a foreign jurisdiction (e.g., international location), and proactively provides the user with options for selecting or upgrading the telecommunications service (abstract, claims 1 and 2 wherein international location = international airports, 0007, 0012, 0020-0021).  In case of group roaming, one service upgrade selection can be applied to all of the devices in the set (0010).  The home network infers or determines from movement trajectory (e.g. expected presence) of the UE that the user is or will be traveling to foreign wireless communications jurisdiction and present telecommunications service upgrades for use in the foreign jurisdiction (0013-0014).  The network determines that the user is likely to travel to a foreign jurisdiction based on historical travel and behavior patterns of the user.  For example, if the user takes annual trips to a particular country for vacation or business, or takes monthly business trips to a neighboring country, those patterns can form a basis for the network to anticipate that an upcoming trip to a foreign telecommunications jurisdiction.  In addition, the network can use the user’s historic usage patterns of telecommunications services while on past trips as well and/or wireless telecommunications service upgrades that the user has selected in the past.  The network can use calendar and travel itinerary information that the user made available to the network (0016-0018, 0028).  Presence information, trajectory information, historic usage patterns, etc. can be used (0019).
	Gonzalez teaches home network server updates roaming plans (0010, 0018-0019, 0045, 0049-0050, 0068) based on roaming agreements worldwide and the home network server has up-to-date information about available support for roaming in various geographic region thereby preventing overage charges (0013).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Johnson to have the home telecommunications network server to use information regarding foreign jurisdiction (e.g., international location) as taught by Velusamy or Gonzalez in order to enable the home network server the ability to provide telecommunications rate plan(s) that are tailored to foreign jurisdiction(s).
Regarding claim 2.  Johnson does not teach wherein the software further detects presence of the at least the first one of the plurality of devices in a home country of that device and cancels the international roaming plan.
Regarding amendment 8/2/2022.  Applicant amends and argues prior art does not teach “modifies the telecommunication rate plan for the first one of the plurality of devices at the telecommunications provider server”.
	Velusamy teaches home telecommunications service provider (e.g., home telecommunications provider server) modifies/upgrades roaming plans for the user in different or foreign wireless telecommunications jurisdiction and the home telecommunications service provider then coordinates with the foreign wireless telecommunications service provider enabling th UE to immediately commence using the modified/upgraded roaming plan when the UE arrives in the foreign jurisdiction (00032-0034).
Velusamy teaches determining that the user is traveling or about to travel to a foreign jurisdiction (e.g., international location), and proactively provides the user with options for selecting or upgrading the telecommunications service (abstract, claims 1 and 2 wherein international location = international airports, 0007, 0012, 0020-0021).  In case of group roaming, one service upgrade selection can be applied to all of the devices in the set (0010).  The home network infers or determines from movement trajectory (e.g. expected presence) of the UE that the user is or will be traveling to foreign wireless communications jurisdiction and present telecommunications service upgrades for use in the foreign jurisdiction (0013-0014).  The network determines that the user is likely to travel to a foreign jurisdiction based on historical travel and behavior patterns of the user.  For example, if the user takes annual trips to a particular country for vacation or business, or takes monthly business trips to a neighboring country, those patterns can form a basis for the network to anticipate that an upcoming trip to a foreign telecommunications jurisdiction.  In addition, the network can use the user’s historic usage patterns of telecommunications services while on past trips as well and/or wireless telecommunications service upgrades that the user has selected in the past (e.g. past options for adding foreign roaming plans).  The network can use calendar and travel itinerary information that the user made available to the network (0016-0018, 0028).  Presence information, trajectory information, historic usage patterns, etc. can be used (0019).
Gonzalez teaches home network server updates roaming plans (0010, 0018-0019, 0045, 0049-0050, 0068) based on roaming agreements worldwide and the home network server has up-to-date information about available support for roaming in various geographic region thereby preventing overage charges (0013).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Johnson to use the user’s current location, movement trajectory, historical travel, behavior patterns and/or past travel information as taught by Velusamy  or Gonzalez (at 0045 – based on UE roaming plan, roaming agreements) in order to enable the network to add, remove and/or modify roaming rate plans based on the user’s current location, trajectory information, historic usage patterns, past trips, travel itinerary or UE roaming plan, roaming agreements, etc.
Regarding claim 3.  Johnson does not teach wherein the software further detects presence of the at least the first one of the plurality of devices in a home country of that device and said software determines a historical usage profile for that device and based on the historical usage profile said software cancels the international roaming plan. 
Regarding amendment 8/2/2022.  Applicant amends and argues prior art does not teach “modifies the telecommunication rate plan for the first one of the plurality of devices at the telecommunications provider server”.
	Velusamy teaches home telecommunications service provider (e.g., home telecommunications provider server) modifies/upgrades roaming plans for the user in different or foreign wireless telecommunications jurisdiction and the home telecommunications service provider then coordinates with the foreign wireless telecommunications service provider enabling th UE to immediately commence using the modified/upgraded roaming plan when the UE arrives in the foreign jurisdiction (00032-0034).
Velusamy teaches determining that the user is traveling or about to travel to a foreign jurisdiction (e.g., international location), and proactively provides the user with options for selecting or upgrading the telecommunications service (abstract, claims 1 and 2 wherein international location = international airports, 0007, 0012, 0020-0021).  In case of group roaming, one service upgrade selection can be applied to all of the devices in the set (0010).  The home network infers or determines from movement trajectory (e.g. expected presence) of the UE that the user is or will be traveling to foreign wireless communications jurisdiction and present telecommunications service upgrades for use in the foreign jurisdiction (0013-0014).  The network determines that the user is likely to travel to a foreign jurisdiction based on historical travel and behavior patterns of the user.  For example, if the user takes annual trips to a particular country for vacation or business, or takes monthly business trips to a neighboring country, those patterns can form a basis for the network to anticipate that an upcoming trip to a foreign telecommunications jurisdiction.  In addition, the network can use the user’s historic usage patterns of telecommunications services while on past trips as well and/or wireless telecommunications service upgrades that the user has selected in the past (e.g. past options for adding foreign roaming plans).  The network can use calendar and travel itinerary information that the user made available to the network (0016-0018, 0028).  Presence information, trajectory information, historic usage patterns, etc. can be used (0019).
Gonzalez teaches home network server updates roaming plans (0010, 0018-0019, 0045, 0049-0050, 0068) based on roaming agreements worldwide and the home network server has up-to-date information about available support for roaming in various geographic region thereby preventing overage charges (0013).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Johnson to use the user’s current location, movement trajectory, historical travel, historical usage patterns, behavior patterns and/or past travel information as taught by Velusamy or Gonzalez (at 0045 – based on UE roaming plan, roaming agreements) in order to enable the network to add, remove and/or modify roaming rate plans based on the user’s current location, trajectory information, historic usage patterns, past trips or travel itinerary.
Regarding claims 4 and10.  Johnson does not teach wherein the software further detects presence of the at least the first one of the plurality of devices in a home country of that device and said software determines a historical usage profile for that device and based on the historical usage profile said software does not cancel the international roaming plan.
Velusamy teaches determining that the user is traveling or about to travel to a foreign jurisdiction (e.g., international location), and proactively provides the user with options for selecting or upgrading the telecommunications service (abstract, claims 1 and 2 wherein international location = international airports, 0007, 0012, 0020-0021).  In case of group roaming, one service upgrade selection can be applied to all of the devices in the set (0010).  The home network infers or determines from movement trajectory (e.g. expected presence) of the UE that the user is or will be traveling to foreign wireless communications jurisdiction and present telecommunications service upgrades for use in the foreign jurisdiction (0013-0014).  The network determines that the user is likely to travel to a foreign jurisdiction based on historical travel and behavior patterns of the user.  For example, if the user takes annual trips to a particular country for vacation or business, or takes monthly business trips to a neighboring country, those patterns can form a basis for the network to anticipate that an upcoming trip to a foreign telecommunications jurisdiction.  In addition, the network can use the user’s historic usage patterns of telecommunications services while on past trips as well and/or wireless telecommunications service upgrades that the user has selected in the past (e.g. past options for adding foreign roaming plans).  The network can use calendar and travel itinerary information that the user made available to the network (0016-0018, 0028).  Presence information, trajectory information, historic usage patterns, etc. can be used (0019).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Johnson to use the movement trajectory, historical travel, historical usage patterns, and/or past travel information as taught by Velusamy in order to enable the network keep roaming rate plans that are tailored to the UE’s  historical usage profile(s).
Regarding claim 7.  Johnson does not teach wherein the expected presence is based on a travel booking associated with a user of the at least a first one of the plurality of devices.
Velusamy teaches determining that the user is traveling or about to travel to a foreign jurisdiction (e.g., international location), and proactively provides the user with options for selecting or upgrading the telecommunications service (abstract, claims 1 and 2 wherein international location = international airports, 0007, 0012, 0020-0021).  In case of group roaming, one service upgrade selection can be applied to all of the devices in the set (0010).  The home network infers or determines from movement trajectory (e.g. expected presence) of the UE that the user is or will be traveling to foreign wireless communications jurisdiction and present telecommunications service upgrades for use in the foreign jurisdiction (0013-0014).  The network determines that the user is likely to travel to a foreign jurisdiction based on historical travel and behavior patterns of the user.  For example, if the user takes annual trips to a particular country for vacation or business, or takes monthly business trips to a neighboring country, those patterns can form a basis for the network to anticipate that an upcoming trip to a foreign telecommunications jurisdiction.  In addition, the network can use the user’s historic usage patterns of telecommunications services while on past trips as well and/or wireless telecommunications service upgrades that the user has selected in the past (e.g. past options for adding foreign roaming plans).  The network can use calendar and travel itinerary information that the user made available to the network (0016-0018, 0028).  Presence information, trajectory information, historic usage patterns, etc. can be used (0019).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Johnson to provide travel plans/itinerary to the network as taught by Velusamy in order to enable the network to tailor roaming plans matching the user’s travel itinerary.
Regarding claim 8.  Johnson does not teach wherein the software further detects presence of the at least the first one of the plurality of devices in a home country of that device and cancels the international roaming plan.
Velusamy teaches determining that the user is traveling or about to travel to a foreign jurisdiction (e.g., international location), and proactively provides the user with options for selecting or upgrading the telecommunications service (abstract, claims 1 and 2 wherein international location = international airports, 0007, 0012, 0020-0021).  In case of group roaming, one service upgrade selection can be applied to all of the devices in the set (0010).  The home network infers or determines from movement trajectory (e.g. expected presence) of the UE that the user is or will be traveling to foreign wireless communications jurisdiction and present telecommunications service upgrades for use in the foreign jurisdiction (0013-0014).  The network determines that the user is likely to travel to a foreign jurisdiction based on historical travel and behavior patterns of the user.  For example, if the user takes annual trips to a particular country for vacation or business, or takes monthly business trips to a neighboring country, those patterns can form a basis for the network to anticipate that an upcoming trip to a foreign telecommunications jurisdiction.  In addition, the network can use the user’s historic usage patterns of telecommunications services while on past trips as well and/or wireless telecommunications service upgrades that the user has selected in the past (e.g. past options for adding foreign roaming plans).  The network can use calendar and travel itinerary information that the user made available to the network (0016-0018, 0028).  Presence information, trajectory information, historic usage patterns, etc. can be used (0019).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Johnson to use the user’s current location, movement trajectory, historical travel, behavior patterns and/or past travel information as taught by Velusamy in order to enable the network to add, remove and/or modify roaming rate plans based on the user’s current location, trajectory information, historic usage patterns, past trips or travel itinerary.
Regarding claim 9.  Johnson does not teach wherein the software further detects presence of the at least the first one of the plurality of devices in a home country of that device and said software determines a historical usage profile for that device and based on the historical usage profile said software cancels the international roaming plan. 
Velusamy teaches determining that the user is traveling or about to travel to a foreign jurisdiction (e.g., international location), and proactively provides the user with options for selecting or upgrading the telecommunications service (abstract, claims 1 and 2 wherein international location = international airports, 0007, 0012, 0020-0021).  In case of group roaming, one service upgrade selection can be applied to all of the devices in the set (0010).  The home network infers or determines from movement trajectory (e.g. expected presence) of the UE that the user is or will be traveling to foreign wireless communications jurisdiction and present telecommunications service upgrades for use in the foreign jurisdiction (0013-0014).  The network determines that the user is likely to travel to a foreign jurisdiction based on historical travel and behavior patterns of the user.  For example, if the user takes annual trips to a particular country for vacation or business, or takes monthly business trips to a neighboring country, those patterns can form a basis for the network to anticipate that an upcoming trip to a foreign telecommunications jurisdiction.  In addition, the network can use the user’s historic usage patterns of telecommunications services while on past trips as well and/or wireless telecommunications service upgrades that the user has selected in the past (e.g. past options for adding foreign roaming plans).  The network can use calendar and travel itinerary information that the user made available to the network (0016-0018, 0028).  Presence information, trajectory information, historic usage patterns, etc. can be used (0019).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Johnson to use the user’s current location, movement trajectory, historical travel, historical usage patterns, behavior patterns and/or past travel information as taught by Velusamy in order to enable the network to add, remove and/or modify roaming rate plans based on the user’s current location, trajectory information, historic usage patterns, past trips or travel itinerary.
2.	Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (5,907,800) in view of Velusamy (2021/0092587).
Regarding claim 12.  Johnson teaches a system for monitoring telecommunication device usage and modifying telecommunications rate plans comprising (col. 1 lines 57-65, figure 5 and figure 15):
a computer having software executing  (col. 2 lines 8-18 wherein roaming usage occurs when a subscriber uses a service outside his “home” area, col. 9 lines 60-65, figure 5, step 506  – the cost under the rate plan currently in effect for the subscriber is compared to the cost under each of the other rate plans.  The same procedure can also be done for a group of subscribers at col. 17 lines 10-15, figure 15, step 1506 – rate plan currently in effect for each subscriber is compared to the subscriber’s cost under the proposed rate plan.  Column 17 lines 30-55, figure 15, step 1516 – for each existing rate plan the cost of each subscriber’s usage under the proposed rate plan is compared to the cost of the subscriber’s usage under the existing rate plan and selecting a new rate plan that cost less for all subscribers):
said software determining a first telecommunications rate plan for the at least the first one of the plurality of devices and comparing that telecommunications rate plan to  (col. 9 lines 60-65, figure 5, step 506  – the cost under the rate plan currently in effect for the subscriber is compared to the cost under each of the other rate plans.  The same procedure can also be done for a group of subscribers at col. 17 lines 10-15, figure 15, step 1506 – rate plan currently in effect for each subscriber is compared to the subscriber’s cost under the proposed rate plan.  Column 17 lines 30-55, figure 15, step 1516 – for each existing rate plan the cost of each subscriber’s usage under the proposed rate plan is compared to the cost of the subscriber’s usage under the existing rate plan and selecting a new rate plan that cost less for all subscribers):
if said international roaming plan (col. 9 lines 60-65, figure 5, step 506  – the cost under the rate plan currently in effect for the subscriber is compared to the cost under each of the other rate plans.  The same procedure can also be done for a group of subscribers at col. 17 lines 10-15, figure 15, step 1506 – rate plan currently in effect for each subscriber is compared to the subscriber’s cost under the proposed rate plan.  Column 17 lines 30-55, figure 15, step 1516 – for each existing rate plan the cost of each subscriber’s usage under the proposed rate plan is compared to the cost of the subscriber’s usage under the existing rate plan and selecting a new rate plan that cost less for all subscribers).
Johnson does not teach “international roaming plan should be added” … “international location”.
Velusamy teaches home telecommunications service provider (e.g., home telecommunications provider server) modifies/upgrades roaming plans for the user in different or foreign wireless telecommunications jurisdiction and the home telecommunications service provider then coordinates with the foreign wireless telecommunications service provider enabling th UE to immediately commence using the modified/upgraded roaming plan when the UE arrives in the foreign jurisdiction (00032-0034).
	Velusamy teaches determining that the user is traveling or about to travel to a foreign jurisdiction (e.g., international location), and proactively provides the user with options (e.g. options for adding foreign roaming plans) for selecting or upgrading the telecommunications service (abstract, claims 1 and 2 wherein international location = international airports, 0007, 0012, 0020-0021).  In case of group roaming, one service upgrade selection can be applied to all of the devices in the set (0010).  The home network infers or determines from movement trajectory (e.g. expected presence) of the UE that the user is or will be traveling to foreign wireless communications jurisdiction and present telecommunications service upgrades for use in the foreign jurisdiction (0013-0014).  The network determines that the user is likely to travel to a foreign jurisdiction based on historical travel and behavior patterns of the user.  For example, if the user takes annual trips to a particular country for vacation or business, or takes monthly business trips to a neighboring country, those patterns can form a basis for the network to anticipate that an upcoming trip to a foreign telecommunications jurisdiction.  In addition, the network can use the user’s historic usage patterns of telecommunications services while on past trips as well and/or wireless telecommunications service upgrades that the user has selected in the past (e.g. past options for adding foreign roaming plans).  The network can use calendar and travel itinerary information that the user made available to the network (0016-0018, 0028).  Presence information, trajectory information, historic usage patterns, etc. can be used (0019).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Johnson to use historical travel and/or behavior patterns and/or past travel information as taught by Velusamy in order to enable the network to determine the UE is expected to be traveling to foreign jurisdiction(s) and adding telecommunications rate plan(s) for the user to select that are tailored to foreign jurisdiction(s).
Regarding claim 13.  Johnson does not teach wherein determination if the international roaming plan should be added is further based on historical usage of the at least the first one of the plurality of devices.
Velusamy teaches determining that the user is traveling or about to travel to a foreign jurisdiction (e.g., international location), and proactively provides the user with options (e.g. options for adding foreign roaming plans) for selecting or upgrading the telecommunications service (abstract, claims 1 and 2 wherein international location = international airports, 0007, 0012, 0020-0021).  In case of group roaming, one service upgrade selection can be applied to all of the devices in the set (0010).  The home network infers or determines from movement trajectory (e.g. expected presence) of the UE that the user is or will be traveling to foreign wireless communications jurisdiction and present telecommunications service upgrades for use in the foreign jurisdiction (0013-0014).  The network determines that the user is likely to travel to a foreign jurisdiction based on historical travel and behavior patterns of the user.  For example, if the user takes annual trips to a particular country for vacation or business, or takes monthly business trips to a neighboring country, those patterns can form a basis for the network to anticipate that an upcoming trip to a foreign telecommunications jurisdiction.  In addition, the network can use the user’s historic usage patterns of telecommunications services while on past trips as well and/or wireless telecommunications service upgrades that the user has selected in the past (e.g. past options for adding foreign roaming plans).  The network can use calendar and travel itinerary information that the user made available to the network (0016-0018, 0028).  Presence information, trajectory information, historic usage patterns, etc. can be used (0019).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Johnson to use historical travel and/or behavior patterns and/or past travel information as taught by Velusamy in order to enable the network to determine the UE is expected to be traveling to foreign jurisdiction(s) and adding telecommunications rate plan(s) for the user to select that are tailored to foreign jurisdiction(s).
Regarding claim 14.  Johnson does not teach wherein the historical usage of the at least the first one of the plurality of devices is based on historical usage at the international location.
	Velusamy teaches determine historical usage at a past foreign jurisdiction as a basis for telecommunications upgrade options (0016, 0019, 0021).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Johnson to use historical usage information as taught by Velusamy in order to enable the network to prepare telecommunications upgrades that were used in previous trips to the foreign jurisdiction.
Regarding claim 15.  Johnson does not teach wherein the software further detects presence of the at least the first one of the plurality of devices in a home country of that device and cancels the international roaming plan.
Velusamy teaches determining that the user is traveling or about to travel to a foreign jurisdiction (e.g., international location), and proactively provides the user with options for selecting or upgrading the telecommunications service (abstract, claims 1 and 2 wherein international location = international airports, 0007, 0012, 0020-0021).  In case of group roaming, one service upgrade selection can be applied to all of the devices in the set (0010).  The home network infers or determines from movement trajectory (e.g. expected presence) of the UE that the user is or will be traveling to foreign wireless communications jurisdiction and present telecommunications service upgrades for use in the foreign jurisdiction (0013-0014).  The network determines that the user is likely to travel to a foreign jurisdiction based on historical travel and behavior patterns of the user.  For example, if the user takes annual trips to a particular country for vacation or business, or takes monthly business trips to a neighboring country, those patterns can form a basis for the network to anticipate that an upcoming trip to a foreign telecommunications jurisdiction.  In addition, the network can use the user’s historic usage patterns of telecommunications services while on past trips as well and/or wireless telecommunications service upgrades that the user has selected in the past (e.g. past options for adding foreign roaming plans).  The network can use calendar and travel itinerary information that the user made available to the network (0016-0018, 0028).  Presence information, trajectory information, historic usage patterns, etc. can be used (0019).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Johnson to use the user’s current location, movement trajectory, historical travel, behavior patterns and/or past travel information as taught by Velusamy in order to enable the network to add, remove and/or modify roaming rate plans based on the user’s current location, trajectory information, historic usage patterns, past trips or travel itinerary.
Regarding claim 16.  Johnson does not teach wherein the software further detects presence of the at least the first one of the plurality of devices in a home country of that device and said software determines a historical usage profile for that device and based on the historical usage profile said software cancels the international roaming plan. 
Velusamy teaches determining that the user is traveling or about to travel to a foreign jurisdiction (e.g., international location), and proactively provides the user with options for selecting or upgrading the telecommunications service (abstract, claims 1 and 2 wherein international location = international airports, 0007, 0012, 0020-0021).  In case of group roaming, one service upgrade selection can be applied to all of the devices in the set (0010).  The home network infers or determines from movement trajectory (e.g. expected presence) of the UE that the user is or will be traveling to foreign wireless communications jurisdiction and present telecommunications service upgrades for use in the foreign jurisdiction (0013-0014).  The network determines that the user is likely to travel to a foreign jurisdiction based on historical travel and behavior patterns of the user.  For example, if the user takes annual trips to a particular country for vacation or business, or takes monthly business trips to a neighboring country, those patterns can form a basis for the network to anticipate that an upcoming trip to a foreign telecommunications jurisdiction.  In addition, the network can use the user’s historic usage patterns of telecommunications services while on past trips as well and/or wireless telecommunications service upgrades that the user has selected in the past (e.g. past options for adding foreign roaming plans).  The network can use calendar and travel itinerary information that the user made available to the network (0016-0018, 0028).  Presence information, trajectory information, historic usage patterns, etc. can be used (0019).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Johnson to use the user’s current location, movement trajectory, historical travel, historical usage patterns, behavior patterns and/or past travel information as taught by Velusamy in order to enable the network to add, remove and/or modify roaming rate plans based on the user’s current location, trajectory information, historic usage patterns, past trips or travel itinerary.
Regarding claims 17.  Johnson does not teach wherein the software further detects presence of the at least the first one of the plurality of devices in a home country of that device and said software determines a historical usage profile for that device and based on the historical usage profile said software does not cancel the international roaming plan.
Velusamy teaches determining that the user is traveling or about to travel to a foreign jurisdiction (e.g., international location), and proactively provides the user with options for selecting or upgrading the telecommunications service (abstract, claims 1 and 2 wherein international location = international airports, 0007, 0012, 0020-0021).  In case of group roaming, one service upgrade selection can be applied to all of the devices in the set (0010).  The home network infers or determines from movement trajectory (e.g. expected presence) of the UE that the user is or will be traveling to foreign wireless communications jurisdiction and present telecommunications service upgrades for use in the foreign jurisdiction (0013-0014).  The network determines that the user is likely to travel to a foreign jurisdiction based on historical travel and behavior patterns of the user.  For example, if the user takes annual trips to a particular country for vacation or business, or takes monthly business trips to a neighboring country, those patterns can form a basis for the network to anticipate that an upcoming trip to a foreign telecommunications jurisdiction.  In addition, the network can use the user’s historic usage patterns of telecommunications services while on past trips as well and/or wireless telecommunications service upgrades that the user has selected in the past (e.g. past options for adding foreign roaming plans).  The network can use calendar and travel itinerary information that the user made available to the network (0016-0018, 0028).  Presence information, trajectory information, historic usage patterns, etc. can be used (0019).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Johnson to use the movement trajectory, historical travel, historical usage patterns, and/or past travel information as taught by Velusamy in order to enable the network keep roaming rate plans that are tailored to the UE’s  historical usage profile(s).
Regarding claim 18. Johnson does not teach wherein the international roaming plan is added and said software further determines an end date for said international roaming plan based on a travel booking associated with a user of the at least the first one of the plurality of devices.
Velusamy teaches determining that the user is traveling or about to travel to a foreign jurisdiction (e.g., international location), and proactively provides the user with options for selecting or upgrading the telecommunications service (abstract, claims 1 and 2 wherein international location = international airports, 0007, 0012, 0020-0021).  In case of group roaming, one service upgrade selection can be applied to all of the devices in the set (0010).  The home network infers or determines from movement trajectory (e.g. expected presence) of the UE that the user is or will be traveling to foreign wireless communications jurisdiction and present telecommunications service upgrades for use in the foreign jurisdiction (0013-0014).  The network determines that the user is likely to travel to a foreign jurisdiction based on historical travel and behavior patterns of the user.  For example, if the user takes annual trips to a particular country for vacation or business, or takes monthly business trips to a neighboring country, those patterns can form a basis for the network to anticipate that an upcoming trip to a foreign telecommunications jurisdiction.  In addition, the network can use the user’s historic usage patterns of telecommunications services while on past trips as well and/or wireless telecommunications service upgrades that the user has selected in the past (e.g. past options for adding foreign roaming plans).  The network can use calendar and travel itinerary information that the user made available to the network (0016-0018, 0028).  Presence information, trajectory information, historic usage patterns, etc. can be used (0019).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Johnson to provide travel plans/itinerary to the network as taught by Velusamy in order to enable the network to tailor roaming plans matching the user’s travel itinerary.
Regarding claim 19.  Johnson does not teach wherein the international roaming plan is canceled based on the end date.
Velusamy teaches determining that the user is traveling or about to travel to a foreign jurisdiction (e.g., international location), and proactively provides the user with options for selecting or upgrading the telecommunications service (abstract, claims 1 and 2 wherein international location = international airports, 0007, 0012, 0020-0021).  In case of group roaming, one service upgrade selection can be applied to all of the devices in the set (0010).  The home network infers or determines from movement trajectory (e.g. expected presence) of the UE that the user is or will be traveling to foreign wireless communications jurisdiction and present telecommunications service upgrades for use in the foreign jurisdiction (0013-0014).  The network determines that the user is likely to travel to a foreign jurisdiction based on historical travel and behavior patterns of the user.  For example, if the user takes annual trips to a particular country for vacation or business, or takes monthly business trips to a neighboring country, those patterns can form a basis for the network to anticipate that an upcoming trip to a foreign telecommunications jurisdiction.  In addition, the network can use the user’s historic usage patterns of telecommunications services while on past trips as well and/or wireless telecommunications service upgrades that the user has selected in the past (e.g. past options for adding foreign roaming plans).  The network can use calendar and travel itinerary information that the user made available to the network (0016-0018, 0028).  Presence information, trajectory information, historic usage patterns, etc. can be used (0019).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Johnson to provide travel plans/itinerary to the network as taught by Velusamy in order to enable the network to tailor (e.g., determine start date and end date of upcoming trip or vacation) roaming plans matching the user’s travel itinerary.
Regarding claim 20.  Johnson does not teach wherein the software further detects presence of the at least the first one of the plurality of devices in a home country of that device and cancels the international roaming plan.
Velusamy teaches determining that the user is traveling or about to travel to a foreign jurisdiction (e.g., international location), and proactively provides the user with options for selecting or upgrading the telecommunications service (abstract, claims 1 and 2 wherein international location = international airports, 0007, 0012, 0020-0021).  In case of group roaming, one service upgrade selection can be applied to all of the devices in the set (0010).  The home network infers or determines from movement trajectory (e.g. expected presence) of the UE that the user is or will be traveling to foreign wireless communications jurisdiction and present telecommunications service upgrades for use in the foreign jurisdiction (0013-0014).  The network determines that the user is likely to travel to a foreign jurisdiction based on historical travel and behavior patterns of the user.  For example, if the user takes annual trips to a particular country for vacation or business, or takes monthly business trips to a neighboring country, those patterns can form a basis for the network to anticipate that an upcoming trip to a foreign telecommunications jurisdiction.  In addition, the network can use the user’s historic usage patterns of telecommunications services while on past trips as well and/or wireless telecommunications service upgrades that the user has selected in the past (e.g. past options for adding foreign roaming plans).  The network can use calendar and travel itinerary information that the user made available to the network (0016-0018, 0028).  Presence information, trajectory information, historic usage patterns, etc. can be used (0019).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Johnson to use the user’s current location, movement trajectory, historical travel, behavior patterns and/or past travel information as taught by Velusamy in order to enable the network to add, remove and/or modify roaming rate plans based on the user’s current location, trajectory information, historic usage patterns, past trips or travel itinerary.
3.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Velusamy or Gonzalez further in view of Patel et al (2013/0122882).
Regarding claims 5 and 11.  Johnson in view of Velusamy or Gonzalez do not teach wherein the selecting one of the one or more telecommunications rate plans is made retroactive to a beginning of a billing cycle.
	Patel teaches continually tracking a wireless communication plan and plan usage to keep cost at a minimum (0002, 0008).  Patel determines if UEs are in home network or foreign network and modifies, adds, removes roaming plans accordingly (0050).  Auto-provisioning software may determine the user of the UE has exceeded or is about to exceed, an allotted quota of minutes.  In such cases, the auto-provisioning software may automatically provision higher allowance plan that would cover the increase usage, and make the plan retroactive to the start of the current billing cycle (0051).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Johnson in view of Velusamy or Gonzalez to incorporate the auto-provisioning software application as taught by Patel in order to continuously track wireless communication plan and plan usage to determine if the user has exceed or is about to exceed an allotted quota of minutes and automatically provision higher allowance plan that would cover the increase usage and make the plan retroactive to the start of the billing cycle.
4.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Velusamy further in view of Patel et al (2013/0122882).
Regarding claim 21.  Johnson in view of Velusamy do not teach wherein the selecting one of the one or more telecommunications rate plans is made retroactive to a beginning of a billing cycle.
	Patel teaches continually tracking a wireless communication plan and plan usage to keep cost at a minimum (0002, 0008).  Patel determines if UEs are in home network or foreign network and modifies, adds, removes roaming plans accordingly (0050).  Auto-provisioning software may determine the user of the UE has exceeded or is about to exceed, an allotted quota of minutes.  In such cases, the auto-provisioning software may automatically provision higher allowance plan that would cover the increase usage, and make the plan retroactive to the start of the current billing cycle (0051).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the teaching of Johnson in view of Velusamy to incorporate the auto-provisioning software application as taught by Patel in order to continuously track wireless communication plan and plan usage to determine if the user has exceed or is about to exceed an allotted quota of minutes and automatically provision higher allowance plan that would cover the increase usage and make the plan retroactive to the start of the billing cycle.
Response to Arguments
5.	Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
6.	Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive. 
	Applicant argues prior art does not teach adding roaming plan at the telecommunications provider server (page 9, regarding claim12).
The Examiner disagrees.  Velusamy teaches home telecommunications service provider (e.g., home telecommunications provider server) modifies/upgrades roaming plans for the user in different or foreign wireless telecommunications jurisdiction and the home telecommunications service provider then coordinates with the foreign wireless telecommunications service provider enabling th UE to immediately commence using the modified/upgraded roaming plan when the UE arrives in the foreign jurisdiction (00032-0034).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2017/0099393) Chvatal et al teaches home network carrier server determines if UE is located in the serving network and/or foreign network and enables and/or disables rate plans accordingly.
	---(2016/0065725) Meads et al teaches detects UE located at an international terminal in an airport and determines that the UE does not have an international service plan and provides options for the user to select (0057).
	---(2014/0012983) Brown et al teaches an enterprise can determine if at least one of a plurality of UEs is/are scheduled to travel to a foreign country (e.g., International country).  To avoid steep roaming charges, the enterprise or management module can implement an upgraded service plan to accommodate the travel (0069).
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646